DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little et al. [US 9,496,653].
Regarding claim 1, Little discloses an electrical connector comprising: an insulative housing (fig. 12a; 220 of fig. 19; 200a, 200a and 200 are essentially the same, only difference is the mounting methods of the PCB, see Col 7 Ln 51-55) having a recess (fig. 15a; 224 of 200a) at an outer surface (fig. 14a; outer side surface of 224 of 200a) thereof; a plurality of contacts (fig. 21; top and bottom array of contacts) secured to the insulative housing (220 of 200a) and each including a securing portion (fig. 13; 244 of 200a), a front contacting portion (fig. 13; 248 of 200a), and a rear tail (fig. 13; 246 of 200a); an internal printed circuit board (PCB) (fig. 11; 150 of 200a) having a plurality of conductive pads (fig. 19; pads of PCB) connected to the rear tails (246 of 200a) of the plurality of contacts (top and bottom array of contacts) and an auxiliary ground pad (see mark-up below from 19; P); a metallic cover (fig. 19; 210) enclosing the insulative housing (220 of 200a); and a coupling piece (fig. 15a; 250 of 200a) received in the recess (224 of 200a) of the insulative housing (220 of 200a) and connecting the metallic cover (210) to the auxiliary ground pad (P) of the PCB (150 of 200a).

    PNG
    media_image1.png
    221
    414
    media_image1.png
    Greyscale
Mark-up

Regarding claim 2, Little discloses wherein the auxiliary ground pad (P) of the PCB (150 of 200a) is connected at a front end (fig. 19; front ends of rear row of pads, see mark-up above) of a corresponding one (one pad of the rear row) of the plurality of conductive pads (pads of PCB).

Claim(s) 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang [US 2017/0077651].
Regarding claim 7, Chang discloses an electrical connector comprising: an insulative housing (fig. 1; 11) having a recess (fig. 1; 111) at an outer surface (fig. 1; top outer surface of 11) thereof; a plurality of contacts (fig. 1; 2) secured to the insulative housing (11) and each including a securing portion (fig. 1; 212), a front contacting portion (fig. 1; 211), and a rear tail (fig. 1; 214); an internal printed circuit board (PCB) (Par [0040], first sentence; circuit board that is not shown) having a plurality of conductive pads (Par [0043], second to last sentence; soldering section on the circuit board that 214 is soldered to) connected to the rear tails (214) of the plurality of contacts (2); a metallic cover (fig. 1; 5) enclosing the insulative housing (11); and a coupling piece (fig. 1; 40) received in the recess (111, 422 is received in the recess) of the insulative housing (11) and connecting the metallic cover (5) to a corresponding ground contact (fig. 1; 21) of the plurality of contacts (21).

Regarding claim 11, Chang discloses wherein the coupling piece includes a planar portion (fig. 1; 42) having a resilient region (423) at a middle (fig. 1; middle of a left-right direction) thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [US 9,496,653] in view of Costello [US 6,089,882].
Regarding claim 3, Little discloses wherein the coupling piece (150 of 200a) includes a planar portion (fig. 15a; section of 250 that contains 258 of 200a) and a tail portion (fig. 21; 255) bent from the planar portion (section of 250 that contains 258 of 200a).
Little does not disclose the tail portion having a foot extending forwardly.
However Costello teaches the tail portion (fig. 5; 70) having a foot (fig. 5; 72) extending forwardly (forward mating direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the tail portion having a foot extending forwardly as suggested by Costello for the benefit improving contact pressure to enhance grounding efficiency and further suppress interference.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [US 9,496,653] in view of Little et al. [US 10,062,989].
Regarding claim 4, Little ‘653 discloses wherein the coupling piece (150 of 200a) includes a planar portion (section of 250 that contains 258 of 200a) insert molded in the recess (224 of 200a) of the insulative housing (220 of 200a).
Regarding claim 5, wherein the coupling piece (150 of 200a) includes a planar portion (section of 250 that contains 258 of 200a)
Regarding claims 4 and 5, Little ‘653 does not disclose the planar portion interference fitted in the recess [claim 4]; wherein the coupling piece includes a planar portion having a rounded guide face at a front thereof [claim 5].
Regarding claims 4 and 5, Little ‘989 teaches the planar portion (fig. 17a; 441) interference fitted (fig. 17a; 444 is for an interference fit) in the recess (fig. 17a; recess of 416 that 441 is accommodated); the planar portion (441) having a rounded guide face (see fig. 17a; 441 is rounded) at a front (tip of 441) thereof.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the planar portion interference fitted in the recess and a planar portion having a rounded guide face at a front thereof as suggested by Little ‘989 for the benefit of improving the mechanical retention strength of a coupling part once assembled to a housing.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Little et al. [US 9,496,653].
Regarding claim 6, Little discloses wherein the coupling piece (150 od 200a) includes a planar portion (section of 250 that contains 258 of 200a) having a resilient region (fig. 15a; 254 of 200a) at a rear thereof.
Little does not disclose the resilient region being in the middle.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the resilient region being in the middle since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, and also for the benefit of having an improved grounding path to enhance shielding effects.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang [US 2017/0077651] in view of Qin et al. [US 8,221,139].
Regarding claim 8, Chang discloses wherein the coupling piece (40) includes a planar portion (fig. 1; 42) and a tail portion (fig. 1; 422) bent from the planar portion (42).
Chang does not disclose the tail portion having a notch engaging the corresponding ground contact.
However Qin teaches the tail portion (fig. 4; underside of 40 that faces 26) having a notch (fig. 4; notch of 40 that comprises 58 of fig. 2) engaging the corresponding ground contact (fig. 4; 26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the tail portion having a notch engaging the corresponding ground contact as suggested by Qin for the benefit of providing direct shielding contact with a ground terminal to improve cross talk suppression and optimize a transmitted signal.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang [US 2017/0077651] in view of Little et al. [US 10,062,989].
Regarding claims 9 and 10, Chang discloses wherein the coupling piece (40) includes a planar portion (42).
Regarding claims 9 and 10, Chang does not disclose the planar portion interference fitted in the recess [claim 9]; wherein the coupling piece includes a planar portion having a rounded guide face at a front thereof [claim 10].
Regarding claims 9 and 10, Little teaches the planar portion (fig. 17a; 441) interference fitted (fig. 17a; 444 is for an interference fit) in the recess (fig. 17a; recess of 416 that 441 is accommodated); the planar portion (441) having a rounded guide face (see fig. 17a; 441 is rounded) at a front (tip of 441) thereof.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the planar portion interference fitted in the recess and a planar portion having a rounded guide face at a front thereof as suggested by Little for the benefit of improving the mechanical retention strength of a coupling part once assembled to a housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831